Citation Nr: 1635181	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-33 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM).

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served in the U.S. Army Reserve, including on a period of active duty from May 1960 to November 1960, and a period of active duty from October 1961 to August 1962.  He also served on active duty in the U.S. Army from April 1964 to April 1968, including in Vietnam, but, having received an other than honorable discharge from this period of service, he is barred from receiving VA benefits based on such service for this period. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his spouse appeared before the undersigned Veterans Law Judge during a videoconference hearing held in December 2015.  Due to a stroke, the Veteran observed the hearing while his spouse spoke on his behalf.  A transcript of the hearing is of record.  

In March 2016, the Board remanded this matter for further development.  The requested development has been completed and complies with the directives of the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Any current DM is not related to a period of honorable service.  

2.  Any current peripheral neuropathy is not related to a period of honorable service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO, in a February 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records and lay evidence, to include testimony at a December 2015 hearing,  Moreover, as a result of the hearing, the Board remanded this matter for further development in March 2016.  The Board noted that during the testimony, it appeared that VA records might remain outstanding for treatment received at a VA facility in Alabama in 1966 or 1967.  The RO sent the Veteran a letter requesting that he provide the name of the facility.  In response, the Veteran indicated that he did not receive treatment at a VA facility during that time period but did receive treatment from a private physician whose records were no longer available.  As to the Board's request that the RO attempt to obtain all available service treatment records from 1964 to 1968, a request was sent to NPRC in March 2016 for all available personnel and treatment records for this time period.  All available records were shipped and downloaded into VBMS.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for a VA examination as it relates to the issues of service connection for peripheral neuropathy and DM, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279  . Here, the evidence that the Veteran's claimed disabilities are related to his military service are based upon convulsionary generalized lay statements of the Veteran, which are unsupported.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2015 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

DM is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and DM becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran maintains that his DM and peripheral neuropathy either had their onset during his period of active service or are related to his exposure to Agent Orange/herbicides while in Vietnam.  

As noted above, one of the Veteran's period of active service was from April 1964 to April 1968, which included service in Vietnam; however, as the Veteran received an other than honorable discharge from this period of service, he is barred from receiving VA benefits based on such service.  As such, the presumptive provisions for Agent Orange/herbicide exposure as a result of service in Vietnam are not for application nor can any injuries or illnesses resulting from this period provide the basis for VA benefits.  In a February 1983 VA administrative decision, it was found that there was a statutory bar to benefits for the period of service which began on April 7, 1964 and terminated on April 1, 1968, with an other than honorable discharge.  The Veteran was found to have basic eligibility for benefits for the periods of service which ended on November 18, 1960, and August 12, 1962.  He was found to not be entitled to medical care under Chapter 17, Title 38, DSC, for any disability determined to be service connected for the period of service from April 7, 1964 through April 1, 1968.  Thus, for the purposes of this appeal, the Board will consider those periods of active service other than the period from April 1964 to April 1968.  


DM

Following a review of all the evidence, lay and medical, the Board finds that the criteria for service connection for DM have not been met.  The Board finds that the weight of the evidence shows that DM did not occur during the periods of honorable active service and that no chronic symptoms of DM were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for DM during service.  At the time of the Veteran's October 1960 service separation examination, negative findings were reported for albumin and sugar, with no notation in the notes section of the report indicating problems with DM.  At the October 1961 service entrance examination, negative findings for albumin and sugar were again reported.  Negative findings for albumin and sugar were again noted on the June 1962 service separation examination.  Negative findings for albumin and sugar were also noted on the Veteran's January 1964 service entrance examination.  Because service treatment records, which are complete, show no diagnoses of DM or symptoms of DM during service, and such conditions would have ordinarily been recorded during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of DM during service.  

The Board next finds that the weight of the evidence is against a finding that symptoms of DM were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of a DM diagnosis reflected in the evidence of record is shown in 2000, approximately 37 years after service separation.  While the Veteran has indicated that he was treated for DM by his private physician in 1966 or 1967, these records are not available for review.  Moreover, even if these records were available for review, treatment would have begun more than four years following his last period of honorable active service, which weighs against the claim of continuity of symptomatology.  In addition, such recent assertions  are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of sugar or albumin in his urine, or frequent urination on his October 1960, October 1961, June 1962, January 1964, and March 1968 reports of medical history.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, on his initial application for compensation/pension, received in December 1982, the Veteran did not report having DM problems or problems that could be causing his DM.  This suggests to the Board that there was no pertinent DM symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for DM at the time of the 1982 application for benefits, when viewed in the context of his action regarding other claims for pension/compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from DM problems since service, or the lack of DM symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed DM is related to an honorable period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Moreover, on a November 2001 application for pension, the Veteran indicated that he was treated for DM in October 1998.  For these reasons, the Board concludes that the assertions of DM symptoms since service are not credible.  

The Veteran has related his DM to his period of honorable active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of DM falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current DM to service are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current DM to his period of honorable service.  He has not provided either medical evidence or an opinion to support this proposition.  

For the foregoing reasons, the preponderance of the evidence is against the claim for DM on both a direct and presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current peripheral neuropathy had its onset during a period of honorable service.  Service treatment records reveal that at the time of October 1960, October 1961, June 1962, and January 1964 examinations, normal neurological findings were reported.  Therefore, the evidence does not reflect peripheral neuropathy resulting from any inservice injury or illness.  

As to the Veteran's reports that he has had peripheral neuropathy since service, the Board finds that the contemporaneous evidence shows that the Veteran checked the "no" boxes when asked if he had or had ever had neuritis, paralysis; or lameness on October 1960, October 1961, June 1962, January 1964, and March 1968 reports of medical history.  Moreover, on his initial application for pension/compensation, received in December 1982, the Veteran did not report having peripheral neuropathy or neurological problems.  This suggests to the Board that there was no pertinent peripheral neuropathy at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral neuropathy at the time of the 1982 application for benefits, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from peripheral neuropathy since service, or the lack of peripheral neuropathy symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of peripheral neuropathy symptoms in service and since service are not credible.

As to the Veteran's belief that his current peripheral neuropathy is related to a  period of honorable service, the question of causation of a complex medical condition such as peripheral neuropathy extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It has not been shown that he has the requisite training diagnose the cause of his current peripheral neuropathy.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current peripheral neuropathy to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  

In sum, the preponderance of the evidence weighs against a finding that any current peripheral neuropathy had its onset or is otherwise related to a period of honorable service.



ORDER

Service connection for DM is denied.  

Service connection for peripheral neuropathy is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


